Citation Nr: 0113393	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  98-11 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic low back pain, 
including the sacral and coccygeal areas, with osteoporosis 
and degenerative changes of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from March 1962 to March 1965.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim as 
"not well grounded."  In a statement of the case dated in 
May 1998 and a supplemental statement of the case dated in 
November 1998, the regional office (RO) referred to a law 
which had provided that the veteran had the burden of filing 
a "well-grounded" claim.  The Board notes that the veteran 
requested and was scheduled to appear before a Member of the 
Board at a hearing at the RO in January 2001; however, the 
veteran failed to report to the hearing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  

The veteran contends that he has service-connected disability 
from a low back disorder.  X-rays taken in 1995 showed mild 
degenerative joint disease of the lumbar spine.  Service 
medical records show that at the time of his medical 
examination for entry into service, the veteran gave a 
history of a motorcycle accident for which he was 
hospitalized but had no sequelae.  Subsequently dated service 
medical records show treatment for symptoms of back pain 
which were variously diagnosed as back strain, spina bifida 
occulta at the first sacral vertebra, and muscle tension 
syndrome.  At the time of his medical examination for 
separation from service, the veteran reported a history of 
use of a back brace and emergency treatment at a hospital 
after a motorcycle wreck.  The examiner reported that the 
veteran's spine and other musculoskeletal systems were 
clinically normal.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Although the veteran underwent a VA 
examination in August 1997 and possible early degenerative 
changes of the back were noted, the etiology of the disease 
with rationale has not been clearly addressed.  Moreover, 
additional medical records have been received since the 
previous VA examination.  The VA's duty to assist a claimant 
includes obtaining a thorough and contemporaneous examination 
and opinion in order to determine the nature, extent, and 
etiology of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a back 
disorder.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
express an opinion whether the 
degenerative changes of the lumbosacral 
spine identified by X-rays in 1995 are 
related to an injury in service.  All 
indicated tests and diagnostic studies 
should be performed.  The examiner should 
provide reasons and bases for this 
opinion.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for chronic 
low back pain, including pain in the 
sacral and coccygeal areas, and 
osteoporosis with degenerative changes of 
the lumbar spine.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran is hereby notified that it is his responsibility 
to report for examination and to cooperate in development of 
the claim.  The consequences of failure to report for VA 
examination without good cause may include denial of the 
claim.  Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



